IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10754
                          Summary Calendar



PIEDAD GONZALES,

                                 Plaintiff-Appellee-Cross-Appellant,

versus

BRIAN C. ENGLAND, Garland Police Officer, Badge #267,

                                 Defendant-Appellant-Cross-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                         (3:96-CV-2673-R)
                       --------------------
                           June 29, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellee-Cross-Appellant Piedad Gonzales filed a

civil rights complaint against Garland, Texas, Police Officer Brian

England, in which she alleged an unconstitutional seizure and

arrest as well as the use of excessive force.               After a jury

determined that Gonzales had not proved any of her claims, the

district court rendered a take-nothing judgment.      The court denied

Gonzales’s motion for a judgment as a matter of law or a new trial,

and denied England’s motion to re-tax costs pursuant to Fed. R.

Civ. P.   54(d).   We   affirm   the   district   court’s   take-nothing


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
judgment and its denial of Gonzales’s motion, and we remand the

issue of taxing costs under Rule 54(d) so that the district court

can either explicate its denial of England’s motion or re-tax

costs.

                                       I.

     Gonzales argues on appeal that the district court erred by

denying her motion because, as a matter of law, England effectuated

an unconstitutional stop. She urges us to reverse the take-nothing

judgment and render a judgment in her favor.

     We review the district court’s denial of Gonzales’s motion de

novo, applying the same standard as the district court.                     See

Piotrowski v. City of Houston, 237 F.3d 567, 576 n.9 (5th Cir.

2001).     The district court properly grants such a motion only if

the facts and inferences point so strongly in favor of one party

that reasonable minds could not disagree.             Id.

     Pursuant to Terry v. Ohio, 392 U.S. 1, 30 (1968), “police

officers     may    stop   and   briefly     detain     an   individual     for

investigative purposes if they have reasonable suspicion that

criminal activity is afoot.”           Goodson v. City of Corpus Christi,

202 F.3d 730, 736 (5th Cir. 2000).          Reasonable suspicion must be

supported    by    particular    and   articulable     facts,   which,    taken

together with rational inferences from those facts, reasonably

warrant an intrusion.      Id.   A police officer may acquire such facts

in the form of information through police channels, including the

National Crime Information Center (NCIC).              See United States v.




                                        2
Hensely, 469 U.S. 221, 232 (1985); Brooks v. George County, Miss.,

84 F.3d 157, 167 n.12 (5th Cir. 1996).

     The NCIC printout received by England in response to an

inquiry about Gonzales’s license number described a vehicle that

matched the description of her car.      That printout indicated that

the car might be stolen —— which it had been at one time.          This

report was more than a mere “tip.”      In addition, England testified

that he had been advised during evening lineup that authorities

were “having trouble” with thefts of GM model vehicles in his

district.   The district court did not err by denying the motion for

a judgment as a matter of law, and Gonzales is not entitled to a

verdict in her favor.

     Gonzales    also   argues   that   the   district   court’s   jury

instruction was erroneous because it “totally failed to present the

jury with a charge allowing for the Plaintiff’s recovery for an

unconstitutional stop” and because it failed to guide the jury in

its determination whether England had probable cause to arrest her

for “the crimes of theft or auto theft and/or resisting arrest.”

Gonzales also argues that the jury should have been “guided”

further regarding the criteria for a resisting-arrest offense under

Texas law, and for self-defense.        Her arguments are misguided,

however, because the proper inquiry was whether England could

reasonably believe that Gonzales had committed an offense, not

whether Gonzales could have been successfully prosecuted for the

offense.    See Glenn v. City of Tyler, 242 F.3d 307, 313 (5th Cir.

2001).


                                   3
     We review a district court’s jury instructions for abuse of

discretion. McCoy v. Hernandez, 203 F.3d 371, 375 (5th Cir. 2000).

We will not reverse a judgment when we conclude that a jury

instruction   is   erroneous      unless    there    is    a    substantial   and

ineradicable doubt whether the jury has been properly guided in its

deliberations. Id. Gonzales has not shown that the district court

abused its discretion in denying her requested jury instruction.

We therefore affirm the take-nothing judgment rendered against her.

                                     II.

     England appeals the district court’s denial of his motion to

re-tax costs pursuant to Fed. R. Civ. P. 54(d).                He argues that the

district   court   abused   its    discretion       in    denying   the   motion.

Alternatively, he argues that he was entitled to an explanation of

why his motion was denied.         In denying the motion, the district

court stated only that it was of the opinion that the motion was

“without merit.”

     Under Fed. R. Civ. P. 54(d)(1), "costs other than attorneys'

fees shall be allowed as of course to the prevailing party unless

the court otherwise directs[.]"           There is a "strong presumption"

that costs will be awarded to a prevailing party.                 Salley v. E.I.

DuPont de Nemours & Co., 966 F.2d 1011, 1017 (5th Cir. 1992). "The

court cannot require the prevailing party to share costs unless the

costs serve as a sanction."        Id.     Although Rule 54(d)(1) "permits

the court to exercise its discretion and withhold an award of costs

to the prevailing party," the court is required to state its




                                      4
reasons so that we may review the decision for abuse of discretion.

Id.

      Generally, a district court’s failure to state its reasons for

requiring a prevailing party to bear his own costs requires a

limited remand for the court to express its reasons.       Hall v. State

Farm Fire & Cas. Co., 937 F.2d 210, 216-17 (5th Cir. 1991).             In

Sheets v. Yamaha Motors Corp., U.S.A., 891 F.2d 533, 539 (5th Cir.

1990), however, we did not remand because the record revealed clear

grounds for the district court’s action in taxing the costs against

the prevailing party.   In Sheets, the district court had noted that

“it was forced to endure the defendants’ repeated and abusive

hardball tactics.”   Id.

      Gonzales argues that, as in Sheets, the district court’s

reasons for denying costs are apparent from the record.            As the

district court   expressed   only   that   the   motion   for   costs   was

“without merit,” it does not indicate that the motion was denied to

sanction England for his conduct.       Moreover, the record does not

clearly reflect sanctionable conduct by England.           We therefore

remand the costs issue to the district court either to set forth

its reasons for denying the motion or to award costs to England.

See Hall, 937 F.2d at 217.

TAKE-NOTHING JUDGMENT AFFIRMED; DENIAL OF MOTION TO RE-TAX COSTS

REMANDED.




                                    5